DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 5, 9, 10, 12, and 15-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 4, 5, 9, 10, 12, and 15-20 of copending Application No. 17/191,166 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because limitations of the instant application claims are present in the corresponding claims of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 2, 3, 4, 5, 9, 12, and 15-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, 4, 6, 10, 14, and 15-20 of copending Application No. 17/191,180 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because limitations of the instant application claims are present in the corresponding claims of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, 9, 11, 13, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20210401392 (Bengtsson).

As per claim 1, Bengtsson teaches a system for providing lesion contour refinement for medical images, the system comprising:
a display device (Bengtsson: paras 9, 20: “providing the final imaged mask… on a display of a computing device”: Fig. 6: mainly 620, 625: Fig. 7: mainly 725-730: Fig. 8: mainly 825-830);
at least one memory for storing medical images (Bengtsson: para 109: memory; para 70: “image is stored”; para 141, 154: “Data was stored in the DICOM format”); and
an electronic processor  (Bengtsson: para 23: “processors and a non-transitory computer readable storage medium containing instructions”; para 159: “non-transitory computer readable storage medium containing instructions which, when executed on the one or more data processors”) configured to:
receive a 3D input mask and input slices (Bengtsson: Fig. 6 (show below): mainly 605, 610);
crop the input slices to remove a sub-portion of the input slices (Bengtsson: Fig. 2B (shown below): the 3D mask 265 is input to feature extractor 225 and classification 230 modules. 
Fig. 6: mainly 610:

    PNG
    media_image1.png
    564
    949
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    777
    469
    media_image2.png
    Greyscale

Fig. 7: 710; Fig. 8: 810; Fig. 2C:

    PNG
    media_image3.png
    559
    561
    media_image3.png
    Greyscale
); 
perform lesion contour refinement for the cropped input slices and the 3D input mask to obtain a 3D predicted mask; and store the 3D predicted mask that includes lesion contour refinement to obtain a 3D lesion contour (Bengtsson: 

    PNG
    media_image4.png
    783
    948
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    699
    947
    media_image5.png
    Greyscale

Fig. 2B: mainly 265-235:

    PNG
    media_image6.png
    597
    1197
    media_image6.png
    Greyscale

para 117: “segmentation mask(s) may be refined using a feature extractor and classifier, and thereafter combined (e.g., using an average or other statistical function(s)) to generate a final masked image in which all the pixels are classified and segmentation outlines, borders, transparent patches, or the like are overlaid around and/or over specified segments (e.g., tumor tissue) based on the classified pixels” ;
paras 83, 91, 97, 114, 117, 118, 124, 125, 133, 134: “The final masked image is a high resolution masked image in which all the pixels and voxels are classified and segmentation outlines, borders, transparent patches, or the like are overlaid around and/or over specified segments (e.g., tumor tissue) based on the classified pixels and voxels”.
Fig. 2: 230, 235: Figs. 6-8: 615, 715, 815, respectively.
Note that the generated final mask must be stored in memory after generation and to facilitate display: para 109: memory).

As per claim 3, Bengtsson teaches the system of claim 1, wherein the input slices are from computer tomography images that include a lesion (Bengtsson: See arguments and citations offered in rejecting claim 1 above: CT, tumor).

As per claim 4, Bengtsson teaches the system of claim 1, wherein the lesion contour refinement is performed by a neural network that is executed by the electronic processor (Bengtsson: See arguments and citations offered in rejecting claim 1 above; paras 90, 91; 

    PNG
    media_image7.png
    302
    944
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    1338
    905
    media_image8.png
    Greyscale
para 59: “FIG. 1 illustrates an example computing environment 100 (i.e., a data processing system) for tumor segmentation using deep convolutional neural networks according to various embodiments. The computing environment 100 can include a deep convolutional neural network (CNN) system 105 to train and execute two-dimensional CNN models, three-dimensional CNN models, or a combination
thereof”).

As per claim 6, Bengtsson teaches the system of claim 4, wherein the electronic processor is a node for implementing operations of the neural network (Bengtsson: See arguments and citations offered in rejecting claim 4 above: also see paras 4, 12, 70, 71: computer, convolutional neural network (CNN)).

As per claim(s) 9 and 11, arguments made in rejecting claim(s) 1 and 3 are analogous, respectively.

As per claim 13, Bengtsson teaches the method according to claim 9, wherein cropping of the input image slices reduces the amount of analysis required for a lesion (Bengtsson: See arguments and citations offered in rejecting claim 1 above: para 116: generates subsets; Fig. 6: 610; Fig. 7: 710; Fig. 8: 810. Generating a subset of image data that is then subsequently processed reduces the amount of analysis or processing required because fewer pixels will be processed.).

As per claim(s) 15, 17, and 18, arguments made in rejecting claim(s) 1, 3, and 4 are analogous, respectively. Bengtsson also teaches a non-transitory computer medium including instructions that, when executed as a set of instructions by an electronic processor perform a set of operations (Bengtsson: para 23: “processors and a non-transitory computer readable storage medium containing instructions”; para 159: “non-transitory computer readable storage medium containing instructions which, when executed on the one or more data processors”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 8, 10, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bengtsson as applied to claims 1, 9, and 15 above, and further in view of US 20200334825 (Gooding).

As per claim 2, Bengtsson teaches the system of claim 1. Bengtsson does not teach the electronic processor is configured to determine whether the 3D predicted mask meets a minimal overlap requirement; and only storing the 3D predicted mask when the 3D predicted mask meets the minimal overlap requirement. Gooding teaches these limitations (Gooding: See, below, that the local and global contours are standardized, after cutomisation, to fit a standard that removed biases via machine learning. This machine learning compares ground truth gold standard contours to actual contours – assessing overlap and match.

    PNG
    media_image9.png
    596
    991
    media_image9.png
    Greyscale
  
    PNG
    media_image10.png
    280
    995
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    456
    990
    media_image11.png
    Greyscale
  
    PNG
    media_image12.png
    459
    995
    media_image12.png
    Greyscale

Fig. 9: mainly 940-990:

    PNG
    media_image13.png
    718
    1071
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    310
    663
    media_image14.png
    Greyscale
 Fig. 11: mainly 1160:

    PNG
    media_image15.png
    639
    840
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    775
    990
    media_image16.png
    Greyscale
  Fig. 16: mainly 1640:

    PNG
    media_image17.png
    615
    1075
    media_image17.png
    Greyscale
).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Gooding into Bengtsson since both Bengtsson and Gooding suggest a practical solution and field of endeavor of refining contour relative to tumor in anatomical CT image in general and Gooding additionally provides teachings that can be incorporated into Bengtsson in that the contour is required to meet standardization criteria since “adding the set of local contours directly to universal atlas database 901 with no prior standardisation would introduce unwanted biases. Those unwanted biases would disrupt subsequent performances of universal auto-contouring operation 920. The biases would also feed through to and disrupt any subsequent local auto-contouring step 940 that uses such universal
contours” (Gooding: para 147). Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim 8, Bengtsson teaches the system of claim 1. Bengtsson does not teach the medical images are single phase medical images. Gooding teaches these limitations (Gooding: See arguments and citations offered in rejecting claim 2 above. Note that Gooding does not pertain to longitudinal image analysis or analysis of images across different cyclical phases or comparison of images across different time-points. Gooding teaches that an atlas is used to provide universal and local contours that are customized and standardized relative to the current image. Therefore, that current image is of a single phase. See Fig. 9 (shown above): mainly 905;

    PNG
    media_image18.png
    276
    990
    media_image18.png
    Greyscale
).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Gooding into Bengtsson since both Bengtsson and Gooding suggest a practical solution and field of endeavor of refining contour relative to tumor in anatomical CT image in general and Gooding additionally provides teachings that can be incorporated into Bengtsson in that a single phase image is analyzed as “to provide very valuable information, such as accurate measurements of structures in the images” (Gooding: para 2) so that “a radiation oncologist may take images, and use them as an input to for example, preparing for treatment of a patient” (Gooding: para 4). Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the

As per claim(s) 10 and 14, arguments made in rejecting claim(s) 2 and 8 are analogous, respectively.

As per claim(s) 16, arguments made in rejecting claim(s) 2 are analogous, respectively. Bengtsson also teaches a non-transitory computer medium including instructions that, when executed as a set of instructions by an electronic processor perform a set of operations (Bengtsson: para 23: “processors and a non-transitory computer readable storage medium containing instructions”; para 159: “non-transitory computer readable storage medium containing instructions which, when executed on the one or more data processors”).

Claim(s) 5, 7, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bengtsson as applied to claims 1, 9, and 15 above, and further in view of Official Notice.

As per claim 5, Bengtsson teaches the system of claim 4. Bengtsson does not teach the electronic processor is configured to determine whether the 3D input mask is too large for the neural network, and the 3D input mask is not processed when the 3D input mask is too large for the neural network. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of not overwhelming the system or causing overflow errors. The teachings of the prior art could have been incorporated into Bengtsson in that the 3D input mask is not processed when the 3D input mask is too large for the neural network.

As per claim 7, Bengtsson teaches the system of claim 6. Bengtsson does not teach the electronic processor is configured to determine whether the 3D input mask is too large, wherein the 3D input mask is not processed when the 3D input mask is too large. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of not overwhelming the system or causing overflow errors. The teachings of the prior art could have been incorporated into Bengtsson in that the 3D input mask is not processed when the 3D input mask is too large for the neural network.

As per claim(s) 12, arguments made in rejecting claim(s) 5 are analogous.

As per claim(s) 19, arguments made in rejecting claim(s) 5 are analogous. Bengtsson also teaches a non-transitory computer medium including instructions that, when executed as a set of instructions by an electronic processor perform a set of operations (Bengtsson: para 23: “processors and a non-transitory computer readable storage medium containing instructions”; para 159: “non-transitory computer readable storage medium containing instructions which, when executed on the one or more data processors”).

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bengtsson in view of Official Notice as applied to claim 19 above, and further in view of US 20200334825 (Gooding).

As per claim 20, Bengtsson in view of Official Notice teaches the non-transitory computer medium of claim 19.  Bengtsson in view of Official Notice does not teach the instructions executed by the electronic processor determine whether the 3D predicted mask meets a minimal overlap requirement; and only store the 3D predicted mask when the 3D predicted mask meets the minimal overlap requirement. Gooding teaches these limitations (Gooding: See arguments and citations offered in rejecting claim 2 above). Rationale for combining, provided above for claim 2, also applies here in combining Gooding with Bengtsson in view of Official Notice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662